
	

115 SRES 479 ATS: Designating April 2018 as “National Donate Life Month”.
U.S. Senate
2018-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 479
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2018
			Ms. Heitkamp (for herself, Ms. Collins, and Ms. Warren) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 2018 as National Donate Life Month.
	
	
 Whereas, in April 2018, more than 114,000 individuals in the United States were on the official national transplant waiting list (referred to in this preamble as the national transplant waiting list) managed by the Organ Procurement and Transplantation Network;
 Whereas, in 2017, 34,770 transplant procedures were performed in the United States with organs from 10,286 deceased donors and 6,187 living donors, yet 6,081 candidates for transplantation died while waiting for an organ transplant;
 Whereas, on average, 20 people die each day in the United States while waiting for an organ donation;
 Whereas more than 138,000,000 people in the United States are registered to be organ and tissue donors, yet the demand for donated organs outweighs the supply of organs made available each day;
 Whereas, in 2017, a record was set for the number of organ transplants performed in a single year, yet every 10 minutes, 1 person is added to the national transplant waiting list;
 Whereas an organ donation from a single deceased donor can benefit up to 8 individuals; Whereas a living donor can donate a kidney or a portion of a lung or the liver to save the life of another individual; and
 Whereas April is traditionally recognized as National Donate Life Month: Now, therefore, be it   That the Senate—
 (1)designates April 2018 as National Donate Life Month; (2)supports the goals and ideals of National Donate Life Month;
 (3)supports promoting awareness of organ donation by increasing public awareness; (4)encourages States, localities, and territories of the United States to support the goals and ideals of National Donate Life Month by issuing a proclamation to designate April 2018 as National Donate Life Month;
 (5)commends each individual who— (A)is a registered organ donor who may have a positive impact on the life of another individual; or
 (B)indicates a wish to become an organ donor; (6)acknowledges the grief of families who face the loss of loved ones and commends the families who, in their grief, choose to donate the organs of deceased family members;
 (7)recognizes the generous contribution made by each living individual who has donated an organ to save the life of another individual;
 (8)acknowledges the advances in medical technology that have enabled organ transplantation with organs donated by living individuals to become a viable treatment option for an increasing number of patients;
 (9)commends the medical professionals and organ transplantation experts who have worked to improve the process of living organ donation and increase the number of living donors; and
 (10)salutes each individual who has helped to give the gift of life by supporting, promoting, and encouraging organ donation.
			
